           Case 2:20-cv-03718-JS Document 11 Filed 08/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TAHERA PURNELL                                :              CIVIL ACTION
                                               :
    v.                                         :              No. 20-3718
                                               :
 CITY OF PHILADELPHIA                          :

                                             ORDER

         AND NOW, this 16th day of August, 2021, upon consideration of Defendant City of

Philadelphia’s Motion to Dismiss, Plaintiff Tahera Purnell’s opposition, and the parties’

presentations at the June 17, 2021, telephonic oral argument, and for the reasons stated in the

accompanying Memorandum, it is ORDERED the Motion (Document 5) is GRANTED and

Purnell’s Complaint is DISMISSED without prejudice and with leave to amend. Purnell shall

have until September 16, 2021, to file an amended complaint addressing the deficiencies in her

claims identified in the accompanying Memorandum. Failure to file an amended complaint

within the time permitted will result in dismissal of her claims with prejudice.



                                                               BY THE COURT:

                                                                /s/ Juan R. Sánchez
                                                               Juan R. Sánchez, C.J.
